Mr. Justice Breese delivered the opinion of the Court: This was an action on the case, to recover damages for a death occasioned by a defective bridge, and a verdict and judgment for the defendant. We can not distinguish this case, in principle, from the case of The Town of Waltham v. Kemper, 55 Ill. 346, and we do not desire to add anything to what was said in the opinion in that case. In the case cited, it was held, that an organized township was not liable in its corporate capacity for such injuries.*  We see nothing in this case to distinguish it from that, and accordingly the judgment must be affirmed. Judgment affirmed.  It was decided iu the case of White, Admr., v. The County of Bond, January Term, 1871, that a county was not liable, in its corporate capacity, to a private action for injury resulting from a defective highway.